Title: Seed Order for James Madison, Sr., 26 March 1791
From: Morris, George
To: Madison, James


Philad March – 26 – 1791.


  1
  Pint Early Charlton Peas
  1   
  


  1
  Quart Dw[a]rff Marrow Peas
  2   
  


  1
  Qt Ey french Beans
  1 – 6
  


  1
  oz
  Ey Battersea Cabbage
  2 – –
  


  ½
  oz
  Large Late Cabbage
  9
  


  ½
  oz
  Green Savoy 
  9
  


  ¼
  oz
  Best Caulyflower
  1 – 3
  


  1
  oz
  Solid Cellery
  1 – 6
  


  1
  oz
  Red Beet
  2 – –
  


  1
  oz
  Orrange Carrot
  9
  


  1
  oz
  Parsnip
  9
  


  1
  oz
  Salmon radish
  9
  


  1
  oz
  Short roptly Ditto
  9
  


  1
  oz
  Turnip
  9
  


  1
  oz
  Black Spanesh radish
  9
  


  1
  oz
  white Coss Lettuce
  2 – –
  


  1
  oz
  Silesia white Ditto
  2 – –
  


  1 –
  oz
  6 Sorts Lettuce large heads
  2 – –
  


  1
  oz
  white Onion seed
  1 – –
  


  1
  oz
  London Leek
  1 – –
  


  1
  oz
  Parsley seed
  9
  


  4.
  oz.
  Garden Cress seed
  3   
  


  one
  Canvas Bagg
  1 – –
  


  
  
  
  £. 1..10..  
  


  a
  Packet Flower seeds


  
  15   Peppers


Received in full George Morris
